In a habeas corpus proceeding petitioner *941appeals from a judgment of the Supreme Court, Queens County (Rotker, J.), dated March 29,1984, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
In the instant proceeding, petitioner sought release from incarceration on a parole violation warrant on the ground that the Parole Board lacked jurisdiction to prosecute him for a violation based on criminal charges pending in the courts. However, the Division of Parole has the authority to revoke parole if a preponderance of the evidence presented at a hearing shows that a violation of parole conditions has occurred, regardless of the pendency of criminal charges based on the same evidence (Executive Law § 259-i; People ex rel. Maggio v Casscles, 28 NY2d 415). Further, petitioner’s double jeopardy claim is without merit (People ex rel. Miller v Harris, 74 AD2d 885).
Petitioner’s claim that the hearing evidence was legally insufficient to sustain the violation is not properly before this court for review since the parole revocation hearing occurred subsequent to the filing of the notice of appeal herein (Matter of Eagle v Paterson, 57 NY2d 831). Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.